Citation Nr: 1734978	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for nerve laceration to left ring finger with resultant fixture contracture (minor).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By way of background, entitlement to service connection for nerve laceration to left ring finger with resultant contracture (minor) was originally granted in September 2004, effective back to August 28, 2003, with a noncompensable evaluation. The Veteran appealed that rating, and in a February 2008 rating decision, received an increased rating of 30 percent for his left finger disability.  The Veteran did not appeal that decision, and it became final.

In August 2012, the Veteran filed an increased rating claim for his left finger disability, and in an August 2013 rating decision, the 30 percent evaluation was confirmed and continued.  The Veteran filed a notice of disagreement and perfected a timely appeal. Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim can be a component of an increased rating claim. In this case, the Veteran has not specifically or implicitly indicated that he is unable to obtain or retain gainful employment as a result of the disabilities at issue. As such, a TDIU claim is not now before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher evaluation for his service-connected nerve laceration to left ring finger with resultant fixture contracture (minor). The Veteran has asserted that a higher evaluation is warranted because of the degree of pain and physical limitations he endures on a daily basis, per his October 2015 VA Form 9 and his April 2017 hearing.

The Veteran's last formal VA examination for his left finger disability was in December 2012. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate, or the Veteran informed as why one cannot or will not be provided. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).

A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any updated VA treatment records pertinent to the claim and associate them with the claims file.

2. Contact the Veteran and request that he identify all sources of treatment for his left finger disability not already identified. He should also be asked to either submit or authorize for release all private treatment records associated with his left finger disability not previously identified or obtained. Appropriate action should be taken to obtain identified records.

3. After completion of the foregoing, schedule the Veteran for a VA examination by a medical professional of appropriate expertise to determine the current nature and severity of his service-connected nerve laceration to left ring finger with resultant fixture contracture (minor). Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The claims file, including a copy of this remand, should be reviewed in conjunction with this examination.  The report of the examination should specifically contain an opinion regarding the extent of the nerve damage to the left ring finger, to include whether such nerve damage should as likely as not be considered as "complete."

All opinions expressed should be accompanied by supporting rationale.

If the VA examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental SOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

